UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-901



In Re: QUINTINE EARL WHITEHEAD,

                                                           Petitioner.



             Petition for Writ of Prohibition.   (CR-97-5)


Submitted:    February 22, 2001           Decided:   February 27, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Quintine Earl Whitehead, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Quintine Earl Whitehead filed this petition for a writ of

prohibition asking this court to enjoin the U.S. Government from

continuing to exercise jurisdiction over his federal criminal

conviction on the basis that the Government lacked jurisdiction to

prosecute Whitehead.    A writ of prohibition is a drastic remedy

which should be granted only when the petitioner’s right to the

requested relief is undisputable.     In re Vargas, 723 F.2d 1461,

1468 (10th Cir. 1983); In re Missouri, 664 F.2d 178, 180 (8th Cir.

1981).     A writ of prohibition should be granted only when the

petitioner has no other adequate means of relief, In re Banker’s

Trust Co., 775 F.2d 545, 547 (3d Cir. 1985), and may not be used as

a substitute for the normal appellate process. In re Missouri, 664

F.2d at 180.

     Whitehead has failed to establish his right to such relief.

Accordingly, we deny Whitehead’s petition for a writ of prohibi-

tion.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                  2